DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Rossi does not teach the outer electrode is formed as a blade extending between a proximal end and a distal end.
However, the recitation of proximal and distal is being interpreted to include that the blade 42 itself has a proximal end (attached to #38) and a distal end (facing #28).  As seen in the attached dictionary definition of proximal and distal, retrieved from dictionary.com, the proximal refers to “situated toward the point of origin or attachment,” whereas distal refers to “situated away from the point of origin or attachment.”  Since the blade 42 is attached to the ring 38, as seen in Fig. 18 and the annotated Fig. 18, below of Rossi, and the blade extends between a section attached to the ring and a section away from the ring, the blade extends between proximal and distal end portions.

    PNG
    media_image1.png
    230
    377
    media_image1.png
    Greyscale
Annotated Fig. 18 of Rossi

It is contemplated that the recitation of proximal and distal may have been intended to also include distal to mean toward the previously recited distal end of the spark plug OR toward the previously recited distal end of the insulator.  However, the claim language does not preclude the interpretation being used, as the claim does not specify the proximal end of what element and the distal end of what element and also does not specify that proximal and distal refer to the axial directions of the spark plug as a whole.
Applicant argues that the element 38 of Rossi is the outer electrode.  
However, the claim merely recites that the outer electrode is blade shaped, extends between a proximal end and a distal end and includes channels extending into the sidewalls, which directs charge flow, which is satisfied by element 42 of Rossi.  Applicant appears to be arguing that element 38, inclusive of 42 is the actual ground electrode.  However, the newly added recitation that the outer electrode “is formed as a blade” does not limit the electrode to be merely the blade and not other parts of the electrode.   If Applicant were inclined to require that the outer electrode be only the blade portion, Applicant could amend to include language that the outer electrode “consists of a blade.”  However, such language would present new matter issues, as discussed below.
Alternatively, Applicant’s position appears to be that since the element 38 carries electricity, it must be part of the electrode.  However, Applicant’s own invention would presumably have an additional part of the spark plug carry the electricity from a proximal end of the spark plug, through the shell 24 as is well-known in the art and also through the support portion (part of Fig. 4A corresponding to element 218 of Fig. 5A).  Therefore, it would be contrary to the Applicant’s own invention to recite that the outer electrode must be the entirety of the electrically conductive section, as Applicant’s own invention appears to have further sections that would carry the electricity to the blade section.  
As to the recitation of the outer electrode being a formed as a blade.  As seen at least in in Applicant’s Fig. 3, the shape of a blade may be T-shaped.  As the element 42 of Rossi is T-shaped, it is blade shaped.  Therefore, element 42 and its extension to connect to element 38 form a blade shape and also serve as the ground surface for the spark gap.  
As to the recitation that the opposite channels extend into opposite sidewalls, the recessed portion of the attachment between 42 and 38 form a channel that extends into the opposite sidewalls as compared to if the electrode were not T-shaped and were instead a rectangle shape, as seen in the annotated Figure, above.  Therefore, the channels extend into the opposite sidewalls.
Applicant argues that the openings of Rossi do not direct charge flow into and out of the annular volume.  However, due to the geometry of the openings of the T-shape, the charge flow will be unable to pass through the solid portions and able to pass through the open portions and potentially will also form eddies in charge flow due to the interface between a solid portion and an opening.  While the directing of the charge flow does not create the swirling motion in Applicant’s embodiment and other prior art references, claim 11 does not recite the swirling motion, but merely that the channels direct charge flow, which is satisfied by Rossi.  Applicant argues that the openings are enclosed by the ring part of 38 and therefore are incapable of directing charge flow.  However, this appears to not be true as the charge flow would flow through the opening merely by virtue of them being open and the charge flow would be directed away from the solid parts of the electrode merely by virtue of the presence of the material.    

Applicant argues that the sidewalls of Gi do not have opposite channels extending into the sidewalls because the curved sections are themselves the sidewalls.  If the same line of reasoning were to be applied to Applicant’s Fig. 4A, the curved sections 122a and 122a could also be seen as the curved section of sidewalls that do not have channel extending therein.  
However, Applicant’s curved sections 122a and 122b can be seen to extend into the sidewall from the frame of reference of a rectangle cross-section with the curved sections corresponding to 122a, 122b removed.  Similarly, the curved sections of Gi can also be seen as extending into the sidewall from the frame of reference of a larger block that has been carved or removed to form the curved sections.  Even though Gi recites that the electrodes are twisted, the difference would then be merely that the electrodes are formed by a method of twisting rather than a method of forming or a method of starting with a larger block and subsequently removing sections that are concave.  However, since the claim is a product claim, product by process limitations only insofar as the recited process limits the implied structure.  Since the shape of Gi can be formed merely by making the electrode via mold or by starting with a larger block and cutting the curved parts into the block, the electrode of Gi and its curved sections satisfy the claimed limitation of channels extending into the sidewall.
Applicant argues that the curvature of Gi is such that one of the channels is “curved outwardly” and therefore not a channel.
However, as seen in the section of Gi, below, the twisting forms a concavely inward curvature in opposite sidewalls of the electrode.  The concavely inward curvature is considered a channel in the broadest reasonable interpretation of the term channel.


    PNG
    media_image2.png
    155
    88
    media_image2.png
    Greyscale
electrode of Gi.

Specification
	The amendments filed 6/13/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a first end portion and second end portion, the first end portion including a center electrode and at least one outer electrode; an outer body extending between the first and second end portion, and ending at a proximal portion of the first end portion…wherein the at least one outer electrode is formed as a blade that extends toward the first end portion…”  
	It is unclear what constitutes the first end portion as there appears to be conflicting recitations of the first end portion.  
As seen in the first part, “the first end portions includes a center electrode and at least one outer electrode” with the outer body “extending between the first and second end portions.”  This appears to mean that the first end portion is the center electrode and the at least one outer electrode in the regions axially beyond the outer body.  
	However, the electrode is further recited to be formed as a blade that extends toward the first end portion.  How can the electrode simultaneously be part of the first end portion and also extend toward the first end portion?  Is this limitation intending to recite that the blade extends axially OR does it intend to mean that the blade extends toward the other part of the first end portion OR does it intend to mean that the blade extends toward the center electrode part of the first end portion?  For the purposes of examination, the limitation of “a blade that extends toward the first end portion” will be examined as though it included the scope of “a blade that extends toward the center electrode” AND as “a blade that extends axially away from the outer body.”  
Claims 12-20 are dependent on claim 11 and contain the same deficiencies.

	The amendments filed 6/13/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (USPN 6,362,562 B1).
As to claim 1, Rossi discloses (Figs. 17-19) a spark plug for an internal combustion engine, comprising: a distal end portion comprising a center electrode 28 and at least one outer electrode 38; an insulator nose (Col. 3, lines 45-46, unlabeled but depicted in Fig. 17 below center electrode 28) extending around the center electrode 28, the insulator nose having a distal end that is spaced proximally from a distal end of the center electrode 28; a shell extending around a body of the spark plug, the shell (unlabeled, but depicted as outer part of 38 in Fig. 19, part with line from reference number 10) defining an annular volume around the insulator nose, wherein the at least one outer electrode 38 is formed as a blade 42 extending between a proximal end and a distal end, the blade including opposite channels (opening between tip of 42 and ring part of 38) extending into opposite sidewalls of the blade that direct charge flow into and out of the annular volume.  Since the channels exist, they will direct charge flow into and out of the volume, as the flow will happen automatically in response to the engine cycle.

    PNG
    media_image3.png
    370
    472
    media_image3.png
    Greyscale

As to the recitation of the blade extending between a proximal end and a distal end, the recitation of proximal and distal is being interpreted to include that the blade 42 itself has a proximal end (attached to #38) and a distal end (facing #28).  It is contemplated that the recitation of proximal and distal may have been intended to also include distal to mean toward the previously recited distal end of the spark plug OR toward the previously recited distal end of the insulator.  However, the claim language does not preclude the interpretation being used.
As to the recitation of the outer electrode being a formed as a blade.  The element 42 and its extension to connect to element 38 form a blade shape and also serve as the ground surface for the spark gap.  
As to the recitation that the opposite channels extend into opposite sidewalls, the recessed portion of the attachment between 42 and 38 form a channel that extends into the opposite sidewalls as compared to if the electrode were not T-shaped and were instead a rectangle shape.  Therefore, the channels extend into the opposite sidewalls.

    PNG
    media_image1.png
    230
    377
    media_image1.png
    Greyscale
Annotated portion of Fig. 18
As to claim 2, Rossi discloses that the at least one outer electrode includes four outer electrodes 42 formed as blades positioned around the center electrode 28 and each of the four blades 42 includes a pair of opposite channels formed in the blade thereof (Fig. 18).
As to claim 3, Rossi discloses that each of the blades of the four outer electrodes 42 is T-shaped (Col. 5, line 42).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rossi or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Sumoyama et al. (US PGPub 2017/0187170 A1).
As to claim 11, Rossi discloses (Figs. 17-19) a spark plug for an internal combustion engine, comprising: a first and second end portion (Corresponding parts of Figs. 1, #12, 14), the first end portion including a center electrode 28 and at least one outer electrode 42; an outer body (unlabeled, but depicted as outer part of 38 and 46 in Fig. 19, and part with line from reference number 10) extending between the first and second end portion, and ending at a proximal portion of the first end portion (the first end portion being the parts that extend beyond the body and also the center electrode in proximity thereof); and an insulator (Col. 3, lines 45-46, unlabeled but depicted in Fig. 17 below center electrode 28) provided around a portion of the center electrode 28 and spaced apart from an inner portion of the outer body to form an annular space between the insulator and outer body, wherein the at least one outer electrode 42 is formed as a blade 42 that extends towards the first end portion and is configured with opposite channels (opening between tip of 42 and ring part of 38) formed in opposite sidewalls of the blade 42 to direct charge flow into and out of the annular space.  Since the channels exist, they will direct charge flow into and out of the volume, as the flow will happen automatically in response to the engine cycle.
As to the limitation of the outer body extending between the first and second end, the limitation has been interpreted to mean at least partial extension.
Alternatively, Sumoyama et al. teaches (Fig. 7) the shell 700 extending between in the vertical direction, with first and second ends, including portions 260 for tool engagement (Paragraph 72).  

    PNG
    media_image4.png
    752
    359
    media_image4.png
    Greyscale
Sumoyama et al.
It would be obvious to one having ordinary skill in the art at the time of the invention to include the shell to the extent corresponding to Sumoyama et al. since it is taught as suitable and the selection from among known suitable structures for their known purposes, such as for tool engagement, is generally within the abilities of one having ordinary skill in the art.  Since the shell itself is a part of the spark plug and also defines top and bottom define ends, these ends are the claimed first and second ends and therefore extend between fully between the first and second ends.  
The Examiner notes that in this rejection, the body includes the outer shell (part that is directly pointed to in Fig. 19 #10), the standoffs 46 and the ring portion of 38, with the T-section 42 being substantially the only parts of the electrode.  
Alternatively, the ring portion of 38 and optionally also the standoffs 46 could be interpreted to be part of the electrode, with the shell being the outer body.  Since the limitation of the at least one outer electrode being “formed as a blade” does not limit the electrode to be only the blade, the ring portion of 38 and optionally also the standoffs of 46 could also be interpreted to be part of the electrode.
As to claim 12, Rossi discloses (Fig. 17) that the insulator extends along a central longitudinal axis of the spark plug.
As to claim 13, Rossi discloses (Fig. 17) that the at least one outer electrode 42 extends along a plane in a direction toward a central longitudinal axis of the spark plug that intersects with the central longitudinal axis.
As to claim 14, Rossi discloses (Figs. 17-18) that the blade 42 comprises a distal (part of 42 facing 29) and proximal end (part of 42 attached to 38) and configured to extend between the distal and proximal end.
	As to claim 15, Rossi discloses (Figs. 17-18) that at least one of  the channels is provided between the distal end and the proximal end at the opposite sides of the blade 42.
	As to claim 16, Rossi discloses (Figs. 17 and 18) that at least one of the channels is positioned closer to the proximal end of the blade than the distal end to increase purging of residual exhaust gasses in the annular space.  Since the channel exists, more gases will pass through the channel as compared to a closed area.  
	As to claim 19, Rossi discloses (Fig. 18) that the at least one electrode 42 includes four electrodes 42 positioned around the center electrode 28 such that at least two of the four electrodes 42 are spaced 180º opposite one another.
	As to claim 20, Rossi discloses that the blade is T-shaped. (Fig. 18)

Claim(s) 1, 2, 4, 5, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gi (KR 2003-0027501 A, citations herein refer to the attached machine translation) or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Ishiguro et al. (US PGPub 2002/0055318 A1).
As to claim 1, Gi discloses (Figs. 1a, 1b) a spark plug for an internal combustion engine, comprising: a distal end portion comprising a center electrode 10-12 and at least one outer electrode 20; an nose (unlabeled, element below 12) extending around the center electrode 10, 12, the nose having a distal end that is spaced proximally from a distal end of the center electrode 10, 12; a shell (unlabeled, part below 20) extending around a body of the spark plug, the shell defining an annular volume around the insulator nose, wherein the at least one outer electrode 20 is formed as a blade extending between a proximal end and a distal end, the blade including opposite channels (curved sections) extending into opposite sidewalls of the blade that direct charge flow into and out of the annular volume (Paragraph 40, vortex).

    PNG
    media_image5.png
    188
    196
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    218
    180
    media_image6.png
    Greyscale
Gi et al.
As to the nose being an insulator nose, it is well-known in the art that the element below 12 is an insulator to form separation between the electrodes.
Alternatively, Ishiguro et al. teaches (Fig. 1) the corresponding element 20 being an insulator (Paragraph 49) that surrounds the central electrode 30, 50, thereby separating central electrode 30, 50 from metal shell 10.

    PNG
    media_image7.png
    737
    333
    media_image7.png
    Greyscale
Ishiguro et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include the insulator nose in order to electrically insulate the central electrode from the metal shell, as taught by Ishiguro et al.
As to claim 2, Gi et al. discloses (Fig. 1a) that the at least one outer electrode 20 includes four outer electrodes 20 formed as blades positioned around the center electrode 10-12 and each of the four blades 20 includes a pair of opposite channels formed in the opposite sidewalls of the blades.
As to claim 4, Gi et al. discloses (Fig. 1a, 1b) that the body of the spark plug extends along a central longitudinal axis and the opposite channels in the blade each include a swirl inducing surface (Paragraph 40) that extends along a plane that does not intersect the central longitudinal axis.
As to claim 5, Gi et al. discloses (Figs. 1a, 1b) that the blade 20 of the at least one outer electrode 20 includes an inner surface (facing spark gap 30) facing the center electrode 10-12 and an opposite outer surface (opposite face away from 30), and the opposite channels (formed in side faces) in the blade 20 of the at least one outer electrode 20 each include a swirl inducing surface (Paragraph 40) that is obliquely oriented to the inner and outer surfaces of the blade 20.
As to claim 11, Gi et al. discloses (Figs. 1a and 1b) a spark plug for an internal combustion engine, comprising: a first and second end portion, the first end portion including a center electrode 10-12 and at least one outer electrode 20; an outer body (unlabeled, part below 20) extending between the first and second end portion; and an insulator (unlabeled, part below 20) provided around a portion of the center electrode 10-12and spaced apart from an inner portion of the outer body to form an annular space between the insulator 10-12 and outer body, wherein the at least one outer electrode 20 includes a blade configured with a channel at opposite sides thereof to direct charge flow into and out of the annular space (Paragraph 40).
As to the nose being an insulator nose, it is well-known in the art that the element below 12 is an insulator to form separation between the electrodes.
Alternatively, Ishiguro et al. teaches (Fig. 1) the corresponding element 20 being an insulator (Paragraph 49) that surrounds the central electrode 30, 50, thereby separating central electrode 30, 50 from metal shell 10.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include the insulator nose in order to electrically insulate the central electrode from the metal shell, as taught by Ishiguro et al.
As to the limitation of the outer body extending between the first and second end, the limitation has been interpreted to mean at least partial extension.
Alternatively, Ishiguro et al. teaches (Fig. 1) the shell 10 extending between in the vertical direction, with first and second ends, including threaded portions 10a for mounting to engine block (Paragraph 49).  
It would be obvious to one having ordinary skill in the art at the time of the invention to include the shell to the extent corresponding to Ishiguro et al. since it is taught as suitable and the selection from among known suitable structures for their known purposes, such as for mounting to the engine block, is generally within the abilities of one having ordinary skill in the art.  Since the shell itself is a part of the spark plug and also defines top and bottom define ends, these ends are the claimed first and second ends and therefore extend between fully between the first and second ends.  
As to claim 12, Gi et al. in view of Ishiguro et al. discloses the insulator extends along a central longitudinal axis of the spark plug (Gi et al. Fig. 1b; Ishiguro et al. Fig. 1).
As to claim 13, Gi et al. discloses (Figs. 1a, 1b) that the at least one outer electrode 20 extends along a plane in a direction toward a central longitudinal axis of the spark plug that intersects with the central longitudinal axis.
As to claim 14, Gi et al. discloses (Figs. 1a, 1b) that the blade 20 comprises a distal and proximal end and configured to extend between the distal and proximal end.
As to claim 15, Gi et al. discloses (Figs. 1a, 1b) that the channel is provided between the distal end and the proximal end at the opposite sides of the blade 20.
As to claim 17, Gi et al. discloses (Figs. 1a, 1b) that the blade 20 includes an inner surface facing the center electrode 10-12 and an opposite outer surface, and at least one of the channels in the blade includes a swirl inducing surface (Paragraph 40) obliquely oriented to the inner and outer surfaces.
As to claim 18, Gi et al. discloses (Figs. 1a, 1b) at least one of the channels includes a swirl inducing surface (Paragraph 40) that extends along a plane that is parallel to the central longitudinal axis of the spark plug.
As to claim 19, Gi et al. discloses (Fig. 1a) that the at least one electrode 20 includes four electrodes 20 positioned around the center electrode 10-12 such that at least two of the four electrodes 20 are spaced 180º opposite one another.

Allowable Subject Matter
Claims 6-8 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 6-8 and 10, Ibbott (USPN 4,484,101 A) teaches outer electrodes 9a-9f that are angled (Fig. 9), but does not teach that the blades curve in a distal direction away from a radial line, as the outer electrodes are substantially straight sidewalls that are angled, rather than being curved sidewalls.  Gi et al. (KR 2003-0027501 A) teaches outer electrodes 20 with curved sidewalls (Fig. 1b), but the outer electrodes do not extend to a distal support member.  Therefore, while the prior art teaches the limitations separately, the prior art does not teach or suggest the combination of limitations recited in claims 6-8 and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875